DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, page 10, filed 7/1/2021, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been overcome based on the meaning of the indefinite language previously identified being rewritten. Additionally, Heslouis et al. US 2018/0299697, Contet et al. US 2016/0011436, Berthezene et al. US 2013/0038833, Altheimer et al. US 2007/0035696, Ahsbahs et al. US 2002/0180928, and Harsigny et al. US 5,488,442 fails to disclose independent claim 1 and independent claim 5 in its entirety. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a progressive ophthalmic lens comprising “at least 
Specifically regarding the allowability of independent claim 5: The prior art of record does not disclose or suggest a progressive ophthalmic lens comprising “at least one multifocal surface, including: - a far-vision zone with a first reference point, a foveal projection, and - a para-foveal projection, and said lens defining a lens addition, wherein - in an area covered by the foveal projection along the progression path, when the lens addition is different than 2.00D, the astigmatism value is k*Add*0.41D, and when the progression path is shorter than 15mm, the maximum gradient of astigmatism value of the para-foveal projection is (-0.07*d)D/mm2 + 1.58D/mm”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 6-8 are allowable due to dependency on independent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872